Motion by petitioner for relief related to the October 26, 2010 determination of respondent dismissed upon the ground that it is not authorized by the Judiciary Law or otherwise and that the Court of Appeals does not have jurisdiction to entertain it. The proper method for seeking review of a determination of the Judicial Conduct Commission is to file a written request pursuant to section 44 (7) of the Judiciary Law. Petitioner’s resignation does not excuse that procedure (see Judiciary Law § 47; Matter of Backal, 87 NY2d 1 [1995]).